DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and argument of 10/13/22 are entered.
	Claims 27 and 28 are canceled.
	Claims 16-26 and 29-45 remain pending, and are considered herein.

Notice: Examiner Reassignment
	The present Application has been reassigned to Examiner Robert M Kelly, AU 1631.  Please address future correspondence accordingly.  The Examiner’s information is provided at the end of the present action.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 27-28, all rejections/objections thereto, are withdrawn.

Elections and Restrictions
	It is noted that applicant previously elected, without traverse, Group I, as in present Claims 15-26 and 29, along with the species (i) an antigen to an immunomodulatory agent; (ii) Cap1 as the 5’ cap; and (iii) chemically modified nucleoside: 1-methylpseudouridine.  Species (i) was elected without traverse, the other two being with traverse.
	Claims 25 and 30-45 remain withdrawn as being drawn to non-elected inventions/species.
	Claims 16-24, 26, and 29 are presently considered with respect to the elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MARTINI–Jayaprakash–MANOHARAN
Claims 16-24 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over MARTINI (WO2020056370A9; Publ. 19 MAR 2020), Jayaprakash (Jayaprakash KN, et al. Organic Letters. 2010 Dec 3;12(23):5410-3), and MANOHARAN (US 8,106,022 B2; Issued: 31 JAN 2012), for reasons of record.
MARTINI is directed to modified polynucleotide(s) having an ORF (mRNAs) encoding therapeutic polypeptides (p. 1 final ¶; p. 6 ¶4) wherein the polynucleotide/mRNA comprises the standard ribonucleotides consisting of adenosine, guanosine, cytosine and uridine, and/or modified nucleosides (pp. 39-40) and conjugation to targeting groups including mannose (p. 163 ¶4 – p. 164 ¶2) wherein the modifications may occur at the terminus of the mRNA (p. 39 final ¶).
MARTINI is silent with regard to the chemistry of the mannose (targeting group) attachment to the mRNA via an amine, but Jayaprakash and MANOHARAN teach that one of ordinary skill in the art may introduce a mannose to the termini of an RNA, via a secondary amine, at either the 5’ or 3’ terminus (see Jayaprakash, p. 5413, scheme 4: compounds 17, 22, 33; and MANOHARAN, col. 3 lns 54-59; col. 3 ln 67 – col. 4 ln 3; col. 4 ln 64 – col. 5 ln 1; Fig. 1 III and IV items X,Y, and Z; instant claims 16-17).
Thus MARTINI, Jayaprakash, and MANOHARAN, render the instant invention of claims 16-17 and 23, before the effective filing date (EFD) of the application, prima facie obvious to one of ordinary skill in the art by teaching mannose conjugation, via an amine, to the termini of mRNAs encoding therapeutic proteins. A practitioner would have a reasonable expectation of success because both Jayaprakash and MANOHARAN teach the methodologies and strategies for the mannose conjugation to RNAs and because MARTINI, Jayaprakash, and MANOHARAN teach conjugation of mannose to a therapeutic RNA for targeting the RNA to specific receptors/cell types including dendritic cells, macrophages, and parenchymal cells of the liver (MARTINI, p. 164¶2; Jayaprakash, p. 5412¶3; MANOHARAN, col 3 ln 54 – col 4 ln 3). Thus, a practitioner would have a reasonable expectation of predictably targeting the therapeutic mRNA conjugated by an amine to a mannose at its 3’ or 5’ end to these cell types or tissues expressing a mannose binding ligand or receptor for therapeutic delivery of the RNA to the targeted cell.
In regard to the limitation of claim 18, Jayaprakash scheme 4, compounds 17, 22, 33) and MANOHRAN (col. 3 lns 54-59; col. 3 ln 67 – col. 4 ln 3; col. 4 ln 64 – col. 5 ln 1; Fig. 1 III and IV items X,Y, and Z) teach that the amine may be added to the 3’ terminus of the RNA which in an mRNA with a 3’ poly-A tail would be the last adenine of a poly-A tail of the mRNA.
In regard to the limitation of claim 19, MARTINI teaches the mRNA comprises at least one 5' cap structure, a 5' UTR, a 3' UTR and/or a poly A tail (p. 2¶1; p. 19¶1; p. 27¶4; p.90¶3-6).
In regard to the limitation of claim 20, MARTINI teaches wherein the mRNA 5' cap structure is Cap1 (p. 89¶3).
In regard to the limitation of claim 21, MARTINI teaches the mRNA wherein the 5' UTR comprises a KOZAK sequence (p. 2¶1; p. 27¶4; p. 45¶2; p. 46¶2).
In regard to the limitation of claim 22, MARTINI teaches the mRNA wherein the modified nucleoside is a 1-methylpseudouridine (p. 2¶1; p. 40¶4; p. 213¶6).
In regard to the limitation of claim 24, MARTINI teaches mRNA wherein the polypeptide is an antigen to a disease causing agent, for example, the polypeptide is ABCB4, ABCB11, and/or ATP8B1 (p. 2¶2; p. 32¶1).
In regard to the limitation of claim 29, MARTINI teaches pharmaceutical compositions comprising the mRNAs and pharmaceutically acceptable excipients (p. 106 ¶4; p. 107¶3; p. 108¶4).
Response to Argument – 103: Martini, Jayaprakash, and Manoharan
	Applicant’s argument of 10/13/22 has been considered but is not found persuasive.
	Applicant argues that Scheme 4 and compounds 17, 22, and 33, do not teach conjugating mannose via an amine, but instead describe click reactions where azides react with non-nucleoside alkyne monomers.  Applicant argues, and provides the abstract figure of Jayaprakash to argue that the attachment is not through an amine, but, e.g., via phosphate group at the 3’ end (p. 8, paragraph 2).
	Such is not a persuasive argument, because the end result is an attachment through an amine.  The broadest reasonable interpretation is that it is attached to the RNA, at a terminus, through any linker that contains an amine.  The amine is not required to be sole atom through which attachment occurs, nor is it required to be an amine that is part of the normal RNA.  Jayaprakash teaches an attachment of the mannose via a nitrogen (e.g., Scheme 4).  
	Applicant argues that Manoharan does not teach the claimed invention, as they are attached via the phosphate group at either the 5’ or 3’ terminus (p. 8, last paragraph).
	Such is not persuasive.  Applicant’s claim does not require an attachment through the nitrogen of the base at the 3’ or 5’ termini of the RNA, but simply that attachment involves a nitrogen, which may be in the linkage.  It is correct given the broad language that, e.g., Figure 1 utilizes such a nitrogen in several embodiments (e.g., X, Y, and Z provide secondary and teritary nitrogens in such attachments).
	Thus, due to the broad language, the rejections are proper.


MARTINI–Jayaprakash–MANOHARAN–HEIDENREICH–Van Hoecke
Claim(s) 16, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINI (WO2020056370A9; Publ. 19 MAR 2020), Jayaprakash (Jayaprakash KN, et al. Organic Letters. 2010 Dec 3;12(23):5410-3) and MANOHARAN (US 8,106,022 B2; Issued: 31 JAN 2012), as applied to claims 16 and 23-24 above, and further in view of HEIDENREICH (US20200085944A1; Publ. 19 MAR 2020) and Van Hoecke (Van Hoecke L, et al. Journal of Translational Medicine. 2019 Dec;17(1):1-4).
MARTINI, Jayaprakash, and MANOHARAN, before the EFD of the application, render obvious to one of ordinary skill in the art an mRNA-mannose conjugate comprising an mRNA encoding a therapeutic polypeptide and at least one mannose attached to the mRNA via an amine at a terminus of the mRNA, and wherein the mRNA comprises uridine, cytidine, adenosine, guanosine and/or chemically modified nucleosides thereof as presented above.
MARTINI, Jayaprakash, and MANOHARAN do not teach wherein the polypeptide comprises an immunomodulatory agent that is a PD-1 antibody (elected species; claim 26).
In regard to claim 26, Van Hoecke provides a review of the art before the EFD of the application and teaches that messenger RNA (mRNA) based drugs have emerged as a highly appealing new class of biologics that can be used to encode any protein of interest directly in vivo (Abstract). Van Hoecke reviews the feasibility of using mRNA to encode therapeutic antibodies directly in vivo and highlights the potential of mRNA-based approaches to solve several of the issues associated with antibodies produced and delivered in protein format (Abstract). Thus, Van Hoecke clearly teaches the delivery of mRNAs encoding therapeutic antibodies. Furthermore, Van Hoecke teaches that dendritic cells (DCs)—immune cells specialized in antigen presentation and nucleic acid sensing … have been reported to express naked mRNA with reasonable efficiency upon intranodal or intratumoral administration, but states that only a small fraction of the mRNA enters the cytosol for translation (p.8¶2). Van Hoecke also highlights strategies in targeting mRNAs to antigen presenting cells as well as to augment the amount of RNA reaching the cytosol after uptake (p. 8¶2). Van Hoecke also states that in order to develop safe and powerful delivery vehicles suited for mRNA delivery, the mRNA field is currently strongly capitalizing on the vast knowledge gained during the clinical development of small interfering RNAs (siRNA; p. 8 ¶4). Thus, Van Hoecke explicitly teaches the application of principles learned in the context of delivery of siRNAs to cells to the field of advancing mRNA delivery to cells.
HEIDENREICH teaches that in the field of cancer therapeutics that RNA vaccines are often delivered in combination with immune checkpoint inhibitors, such as antibodies to PD-1 (see, for example, claims 1-6).
It would have been obvious to one of ordinary skill in the art, before the EFD of the application, in view of the teachings of Van Hoecke and HEIDENREICH to modify the mRNA-mannose conjugate rendered obvious by the teachings of MARTINI–Jayaprakash–MANOHARAN to comprise an mRNA encoding an anti-PD-1 antibody, for example, for improving the vaccines of HEINDREICH. A practitioner would have a reasonable expectation of success for targeting the naked mRNA-mannose conjugate to dendritic cells and/or macrophages, both are antigen presenting cells (APCs), as the mannose is recognized as the targeting group for these cells as taught by MARTINI–Jayaprakash–MANOHARAN. A practitioner would also have a reasonable expectation of success for increased expression of the antibody in the targeted APCs because the mannose selectively targets these cells, and because Van Hoecke indicates that selective targeting of APCs is likely to be more efficacious in mRNA targeting and delivery and for subsequent enhanced expression (ibid; see also pp. 9-10 joining ¶; p. 11¶2). A practitioner would have a reasonable expectation of success for the therapeutic effects of the anti-PD-1 antibody encoded by the mRNA because Van Hoecke indicates similar antibodies expressed from mRNAs maintained their biological properties when the mRNA was effectively delivered or targeted to the cells. Furthermore, Van Hoecke’s teaching that what is relevant to the field of siRNA is capitalized on in the field of mRNA delivery would strengthen a practitioner’s expectation of success in modifying mRNAs by conjugating them to mannose to increase stability and target the RNAs to specific cells because similar modifications to siRNAs and/or iRNAs were taught by Jayaprakash and MANOHARAN, respectively.
Thus, the invention of claim 26 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of MARTINI, Jayaprakash, MANOHARAN, Van Hoecke and HEINDENREICH.
Response to Argument – 103: Martini, Jayaprakash, Manoharan, Heidenreich, Van Hocke
	Applicant’s argument of 10/13/22 has been considered but is not found persuasive.
	Applicant argues that the base rejection falls for the reasons given to it, so therefore, these rejections must fall (p. 9, last paragraph).
	Such is not persuasive.  The base rejections do not fall, as provided above.

Prior Art Made of Record
	The following art was previously cited, for applicant’s attention, as it was considered pertinent to Applicant’s disclosure.
MANOHARAN (US 8,828,956 B2; Issued: 9 SEP 2014) discloses RNA-mannose conjugates via an amine and/or secondary amine at the 3’ or 5’ terminus (col. 3 lns 58-63; col. 4 lns 5-7; col. 4 ln 66 – col. 5 ln 3; Fig. 1 III and IV).
Craig (Craig K, et al. Expert Opinion on Drug Delivery. 2018 Jun 3;15(6):629-40) teaches GalNAc technology has been broadly applied to siRNA for increased targeting delivery to cells with the high membrane density of the receptor (ASGPR) on hepatocytes and the rapid cycle in which it internalizes and recycles back to the cell surface (p. 635, section 6.1 ¶1). Craig also teaches that mannose is of interest for localized targeting of non-parenchymal cells of the liver, including sinusoidal endothelial cells and Kupffer cells (p. 635, section 6.1 ¶2) and for targeting macrophages (p. 636 ¶2).
Andries (Andries O, Mc Cafferty S, De Smedt SC, Weiss R, Sanders NN, Kitada T. N1-methylpseudouridine-incorporated mRNA outperforms pseudouridine-incorporated mRNA by providing enhanced protein expression and reduced immunogenicity in mammalian cell lines and mice. Journal of Controlled Release. 2015 Nov 10;217:337-44) teaches that nucleobase modifications, such as N1-methylpseudouridine (m1Ψ) modification alone and/or in combination with 5-methylcytidine, can greatly enhance the properties of mRNA by increasing the stability of the RNA molecule (Abstract; p. 337¶2; p. 342¶2; p. 343¶4; Fig. 7A-B, especially “m1Ψ”).
Ikeda (Ikeda Y, et al. Bioconjugate chemistry. 2010 Sep 15;21(9):1685-90) teaches that 3’ carbohydrate-conjugated oligonucleotide was greatly increased even in the serum buffer, indicating that the sugar moiety at the 3’-position improved the resistance against enzymatic degradation, and thus, enhanced stability (Abstract).
Shin (Shin H, et al. Advanced Therapeutics. 2018 Nov;1(7):1800065) teaches structural elements that enhance mRNA stability under physiological conditions including 5’-and 3’- UTRs, 5’ cap, 3’ poly(A) tail, introduction of modified nucleosides, and codon optimization of the encoded gene of interest (Fig. 5). And Shin teaches that the translational efficiency and intracellular stability can be improved with structural modification (Figure 6). (see, for instance, Sections 3.1 and 3.3; and Figs. 3, 5, 6, and 12). Shin also teaches 3’ carbohydrate conjugation to mRNA for enhancing delivery (Fig. 12).
SCHLAKE (WO2019077001A1; Publ. 25 APR 2019) teaches artificial nucleic acid (RNA) molecules adapted for targeting (in)to the liver wherein such artificial nucleic acid (RNA) molecules may for instance comprise targeting elements or modifications selected from the group consisting of galactose or lactose; apolipoprotein E; mannose … (p. 138¶3).
Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1631



/ROBERT M KELLY/Primary Examiner, Art Unit 1631